DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 12/23/2020. Claims 1-21 are pending in this examination.
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 17/132,528.
Examiner Note
Claims 15-20 recites that “one or more computer-readable storage media”. The computer-readable storage media has been described on Paragraph 10 of the specification as:  A machine-readable storage medium may be embodied as any storage device, mechanism, or other physical structure for storing or transmitting information in a form readable by a machine (e.g., a volatile or non-volatile memory, a media disc, or other media device).
Claim Objections
Claims 4, and 7, 11 and 14, and 18 and 21 are objected to because these claims are duplicate claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US2019/165956) issued to Adham (filed in IDS 04/15/2022) and in view of US Patent No. (US2019/0342105) issued to Adams.
Regarding claims 1, 8, and 15 Adham discloses receiving a first PUF bitstring from a physically unclonable function (PUF) device [¶41, The PUF is read multiple times to identify bits that vary from one PUF generation to another—the unstable bits. Thus, each occurrence of generated PUF is read at block 436 and compared to the earlier occurrence of the PUF data saved in the first memory. Thus, as shown at block 438, for each read of the generated PUF at block 436, a second memory (i.e. the unstable bits memory 110) is updated with data indicating unstable bits (bits that change from one read to another). This continues until all PUF reads are completed as determined in the decision block 440. In some examples, the PUF is read at least five times], and [see FIG.7 and corresponding text for more details]; and
 Examiner Note: Adams also discloses this limitation as: [¶69, Since the high offset pool can be expected to be largely robust to noise and aging, and include PUF values with large amplitudes, it is unlikely that the most significant bits and/or sign bits of the PUF values will change. These bits that are unlikely to change between readings may be referred to as stable bits. Therefore, the authentication device may use stable PUF value bits from enrollment PUF values to independently generate an encryption key that is identical to a key generated on the device l02a from corresponding stable PUF value bits]; and 
and using at least a portion of the series of match bits to recreate, during an authentication process, the encryption key [ see FIG.8 and corresponding text for more details, ¶45, FIG. 8 illustrates an example of a challenge-response process 450… A Strong PUF supports multiple (x, y) pairs. Upon receiving the challenge, the challenge-response processor 124 of the authentication circuit 100 reads the bits corresponding to the challenge address[x] generated by the PUF generator 120…The read PUF data is then processed to remove (filter) the unstable bits at block …The challenge-response processor 124 sores the key bits in a key register as shown at block 458, and the process is repeated until all the key bits have been read as determined in block 460…In block 462 the ECC part of the challenge ECC[y] is then used to correct any error in the filtered data to achieve the final security key.  At block 464 the key is presented as the response from the challenge response process 450].
Examiner Note: Adams also discloses this limitation as: [¶40, Therefore, the inventors have developed a solution to address the problem of using PUF circuit to generate encryption keys in order to improve PUF technology. Stable PUF circuits may be identified and used to generate cryptographic keys based on the stable portions of the values output by the PUF circuits. These stable values may be used to separately generate corresponding encryption keys at two devices, one storing enrollment values and the other coupled to the PUF circuits. Thus, either device may receive an encrypted message, obtain a plurality of PUF values, generate a decryption key based on the stored PUF values, and decrypt the encrypted message with the decryption key. Stable PUF circuits may be used in a fixed order to generate the encryption keys. One of the devices may select an ordering for the PUF circuits, and the order may be changed for each key generated], and [¶94] In some embodiments, the encryption circuitry 641 may determine a high offset pool of the PUF circuit(s) 601 and use the high offset pool to generate one or more encryption keys. The encryption circuitry may maintain pointers to the PUF circuits in the high offset pool and obtain the corresponding PUF values from the PUF circuit(s) 601. Portions of the PUF values may be concatenated by the encryption circuitry to form an encryption key].
generating, during a provisioning process, a series of match bits, wherein each bit in the series of match bits indicates whether a first PUF bit in the first PUF bitstring matches a corresponding encryption key bit in an encryption key 
Adham discloses this limitation as: [¶17, With some PUF generation techniques, some potential security key bits may vary from one PUF generation to another. In this disclosure, such key bits are referred to as unstable bits. In general, these unstable bits are not suitable to be used for key generation because messages encrypted with a key having unstable bits may not be deciphered reliably. Collecting and identifying the location of the useful bits becomes very important to generate a unique and reliable key per IC device. In some examples disclosed herein, rather than keeping a record of stable key bits for use in generating security keys, records of unstable bits are maintained. In the embodiment shown in FIG. 1, the unstable bits are stored in the memory 110. Generating the security key includes accessing the unstable bits memory 110, and then outputting a response key that excludes the identified unstable bits], and  [¶41,  each occurrence of generated PUF is read at block 436 and compared to the earlier occurrence of the PUF data saved in the first memory], and [¶46,  Thus, disclosed embodiments include a method of generating a security key for an integrated circuit device that includes generating plurality of key bits, identifying one or more unstable bits of the plurality of key bits, and generating a security key based on the plurality of key bits, wherein the security key excludes the at least one unstable bit].
However, does not explicitly disclose the limitation and Adam discloses the limitation as [ see FIG.14 and corresponding text for more details, items # 1401-1419, [¶136-140, FIG. 14 shows an illustrative process flow 1400 for generating an encryption key from a pool of PUF values and authenticating a device. FIG. 14 illustrates a process flow 1300 that may be executed using a device (e.g., devices 102a&b, 602, 702, and/or 802) operable to obtain PUF values (e.g., from PUF circuits 101a&b, 601, 701, and/or 801) connected to an authentication device (e.g., authentication devices 104a&B, 604, 704, and/or 804) operable to authenticate the device. The process flow 1400 begins at act 1401, where the authentication device obtains indications of a pool of PUF circuits with values…  At act 1403, the authentication device selects pointers to PUF circuits(cells) in the pool of PUF circuits….  At act 1405, the authentication device transmits the selected pointers to the device…At act 1407, the device obtains PUF values from the PUF circuits references by the received pointers… At act 1409, the device generates a device encryption key from the PUF values generated at act 1407… The device may generate the encryption key according to any suitable protocol. At act 1413, the authentication device generates an authentication encryption key using stored PUF values from the PUF circuit(cells) referenced by the pointers sent to the device… At act 1411, the device transmits PUF values encrypted using the device encryption key to the authentication device. At act 1415, the authentication device decrypts the PUF values from the device using the authentication encryption key. It is not necessary for the device to provide any indication of the key used to encrypt the PUF values, since the authentication device should be able to generate an operable key for a valid device that generates a pool of sufficiently matched PUF values…].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Adham with the teaching of Adams in order for implementing a systems and methods using a physical unclonable function (PUF) to authenticate a device, which may include circuitry for generating PUF values that may uniquely identify the device [ Adams, Abstract].

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US2019/165956) issued to Adham (filed in IDS 04/15/2022) and in view of US Patent No. (US2019/0342105) issued to Adams and further in view of US Patent No. (US9947391) issued to Mahatme (filed in IDS 04/15/2022).
Regarding claims 2, 9, and 16, Adham and Adams do not explicitly disclose, however, Mahatme discloses  packing the first bitstring into a first shift register; packing the encryption key into a second shift register; and comparing a first bit in the first shift register and a second bit in the second shift register to generate a match bit[Col.3 lines 52- Col. 4 line 18,  In yet another embodiment, there is provided, a data processing system comprising: a processor core; an SRAM array coupled to the processor core, the SRAM array having a plurality of SRAM cells, each SRAM cell of the plurality of SRAM cells coupled to a pair of bit lines and to a word line, wherein the plurality of SRAM cells for providing a physically unclonable function (PUF); and a PUF evaluation engine coupled to the plurality of SRAM cells, the PUF evaluation engine comprising: a selection circuit for selecting one or more word lines coupled to the plurality of SRAM cells in response to a challenge; a bias circuit coupled to one bit line of each of the pairs of bit lines corresponding to the plurality of SRAM cells; and at least one comparator coupled to the one bit line of each of the pairs of bit lines, the at least one comparator for comparing voltage differences between two of the bit lines, a voltage on a bit line representing a read current of one SRAM cell, wherein a logic state is output from the comparator in response to the comparison. The data processing system may further comprise a switching circuit for selecting coupling one-bit line of a first bit line pair and one-bit line of a second bit line pair to the at least one comparator. The data processing system may further comprise a body bias circuit for selectively adjusting a body bias to at least one of the transistors of the plurality of SRAM cells to change a threshold voltage of the at least one of the transistors. The data processing system may further comprise a parallel-in serial-out shift register coupled to an output of the at least one comparator. The plurality of SRAM cells may be coupled to a plurality of bit line pairs, wherein the at least one comparator may further comprise a plurality of comparators, a comparator of the plurality of comparators coupled to a first bit line of a first bit line pair of the plurality of bit line pairs and to a first bit line of a second bit line pair of the plurality of bit line pairs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Adham, and Adams with the teaching of Mahatme in order for using the comparator, comparing the voltage on the bit line of the first SRAM cell to the voltage on the bit line of the second SRAM cell; and outputting a logic bit from the comparator, a logic state of the logic bit determined in response to the comparison and : saving the logic state of the logic bit in a parallel-in serial-out shift register; and generating the digital code using the logic state which may be used to provide a signature for the data processing system[ Mahatme, Col.2 lines 58-67 – Col.3 lines 1-2].

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US2019/165956) issued to Adham (filed in IDS 04/15/2022) and in view of US Patent No. (US2019/0342105) issued to Adams and further in view of US Patent No. (US9947391) issued to Mahatme (filed in IDS 04/15/2022) and further in view of US Patent No. (US2019/0312740) issued to Cambou (filed in IDS 04/15/2022).
Regarding claims 3, 10, and 17, Adham, Adams and Mahatme do not explicitly disclose, however, Cambou discloses applying at least one of a non-exclusive or logical operation or an exclusive or logical operation between a first bit in the first shift register and a second bit in the second shift register to generate a match bit [¶51,  At 650, the secure terminal determines whether the PUF responses match the corresponding PUF challenges at a predetermined rate based on, for example, the output of XOR logic gates in the comparator circuitry. This determination may be made by processing circuitry in the secure terminal that compares the number of PUF CRP matches over time to the predetermined matching rate. The predetermined matching rate may be defined during setup of the initial cryptographic protocol of the system], and [¶50].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Adham, Adams, and Mahatme with the teaching of Cambou in order to determines whether the PUF responses match the corresponding PUF challenges at a predetermined rate based on  the output of XOR logic gates in the comparator circuitry and if the PUF responses match the corresponding PUF challenges at or above the predetermined rate, the sensor system passes authentication[ Cambou, ¶¶51-52].

Claims 4-7, 11-14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US2019/165956) issued to Adham (filed in IDS 04/15/2022) and in view of US Patent No. (US2019/0342105) issued to Adams and further in view of US Patent No. (US9947391) issued to Mahatme (filed in IDS 04/15/2022) and further in view of US Patent No. (US6807553) issued to Orelemans (filed in IDS 04/15/2022).
Regarding claims 4, 11, and 18, Adham, Adams and Mahatme do not explicitly disclose, however, Orelemans discloses, operating the first shift register at a first clock rate; and operating the second shift register at a second clock rate, different than the first clock rate[Abstract, A digital true random number generator circuit, comprising a linear feedback shift register having an input and an output, a system clock having a system clock frequency value for driving the shift register, and a plurality of free running oscillators operatively connected to the input of the shift register. The oscillators and the system clock having different oscillation frequency values], and [Col. Lines 13-15, 5) In cryptographic applications, for example, true random numbers are used as an encryption key for encrypting information and messages].
Regarding claims 5, 12, and 19, Adham  selecting, from the first shift register, the first bit for comparison to the second bit; and calculating, from at least one subsequent bit in the first bitstring, a number of bits - 19-Docket No. AC8522-US in the first bitstring to skip before comparing a second bit in the first shift register for comparison to a second bitdiscloses  in the second shift register [¶41, The PUF is read multiple times to identify bits that vary from one PUF generation to another—the unstable bits. Thus, each occurrence of generated PUF is read at block 436 and compared to the earlier occurrence of the PUF data saved in the first memory. Thus, as shown at block 438, for each read of the generated PUF at block 436, a second memory (i.e. the unstable bits memory 110) is updated with data indicating unstable bits (bits that change from one read to another). This continues until all PUF reads are completed as determined in the decision block 440. In some examples, the PUF is read at least five times], and [see FIG.7 and corresponding text for more details]
Regarding claims 6, 13, and 20, Adham, Adams and Mahatme do not explicitly disclose, however, Orelemans discloses applying a latch logical operation between a first bit in the first shift register and a second bit in the second shift register to generate a copy of the encryption key [See claim 1. A digital true random number generator circuit, comprising: a linear feedback shift register having an input and an output; a plurality of free-running oscillators each operatively connected to a separate input of a single exclusive OR-circuit; said exclusive OR-circuit having an output operatively connected to an input of a latching circuit; said latching circuit having an output operatively connected to the input of said linear feedback shift register and configured to drive said linear feedback shift register; and a system clock operatively connected to a clock input of said latching circuit and having a system clock frequency value configured to drive said linear feedback shift register, wherein said free-running oscillators and said system clock have different oscillation frequency values], and [see claim 4. A digital true random number generator circuit according to claim 1, wherein said latching circuit is a D-type flip flop].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Adham, Adams, and Mahatme with the teaching of Orelemans in order to provide a linear feedback shift register having an input and an output, a system clock having a system clock frequency value for driving the shift register, and a plurality of free running oscillators operatively connected to the input of the shift register. The oscillators and the system clock having different oscillation frequency values, the greatest common divisor of which having the value one, thereby avoiding locking of the oscillators and the system clock [ Oerlemans, Abstract].
Regarding claims 7, 14, and 21, Adham, Adams and Mahatme do not explicitly disclose, however, Orelemans discloses operating the first shift register at a first clock rate; and operating the second shift register at a second clock rate, different than the first clock rate[Abstract, A digital true random number generator circuit, comprising a linear feedback shift register having an input and an output, a system clock having a system clock frequency value for driving the shift register, and a plurality of free running oscillators operatively connected to the input of the shift register. The oscillators and the system clock having different oscillation frequency values], and [Col. Lines 13-15, 5) In cryptographic applications, for example, true random numbers are used as an encryption key for encrypting information and messages].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Adham, Adams, and Mahatme with the teaching of Orelemans in order to provide a linear feedback shift register having an input and an output, a system clock having a system clock frequency value for driving the shift register, and a plurality of free running oscillators operatively connected to the input of the shift register. The oscillators and the system clock having different oscillation frequency values, the greatest common divisor of which having the value one, thereby avoiding locking of the oscillators and the system clock [ Oerlemans, Abstract].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2011048126A1[ DISTRIBUTION SYSTEM AND METHOD FOR DISTRIBUTING DIGITAL INFORMATION].
KR2011029941A [ SYSTEM FOR ESTABLISHING A CRYPTOGRAPHIC KEY DEPENDING ON A PHYSICAL SYSTEM].
CN107223321A [ Stable Anti-probing The Physical Non-Clone Function (PUF) Circuit].
JP2019159466[ The horizontal axis in FIG. 6 indicates time t (unit is time) since the monitoring process was started. In FIG. 6, the PUF information ID (t) output from the PUF circuit 302 after the elapse of time t from the start of the monitoring process is indicated by a solid line. The vertical axis in FIG. 6 indicates the number of coincident bits between the PUF information ID (t) and the initial PUF information ID (0). Since the PUF information ID (t) of this embodiment is 128-bit data, it is shown in 129 steps from 128, which is the number of matches when it is completely matched, to 0 when it is not matched at all. Will be. In the description using FIG. 6, the case where the vertical axis indicates the “bit match number” between the PUF information ID (t) and the initial PUF information ID (0) will be described. As a “bit matching rate” obtained by dividing the number of bits by 128, the same processing as described below can be achieved].
DE112011106024[Compared to the configuration in 7 According to the first embodiment described above, the performance evaluation / control unit 1050 to 10 according to the second embodiment characterized in that it has a hash function (RF circuit 1056) to randomize the bit sequence. The operation of the RF circuit 1056 allows that through a glitch PUF 1001 generated bit string is to be used as the key for he encryption algorithm].
Muratani(US2018/0270014) [ [0027] If the key generation was failed, after that, a communication or decoding of data using the key cannot be done normally, so the failing of the key generation can be detected. In this case, the key generation apparatus 1 restart the key regeneration phase from the beginning. If average entropy of the PUF output per bit is small (for example 0.21), the PUF shall output 1270 bits, which is 10 times of 127 bits, to generate 256 bits key of AES encryption, which is a typical common key cryptosystem. If a SRAM-PUF is used, 1270 bits of memory cells should be ensured for PUF].
Gotze (US2014/0093074) A method, of an aspect, includes challenging a set of Physically Unclonable Function (PUF) cells, of an integrated circuit device, and receiving a set of PUF bits from the PUF cells in response. A PUF key is generated based on the set of PUF bits. An encryption of the PUF key with an embedded key is output from the integrated circuit device. The integrated circuit device receives an encryption of a fuse key with the PUF key. Fuses of the integrated circuit device are programmed with at least one of the fuse keys and the received encryption of the fuse key with the PUF key. Other methods, apparatus, and systems are also disclosed].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496